Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Alfacell Corporation (the Company) on Form 10-K for the fiscal year ended July 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Lawrence A. Kenyon, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 14, 2008 /s/ LAWRENCE A. KENYON Lawrence A. Kenyon Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer of Alfacell Corporation) A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Alfacell Corporation and will be furnished to the Securities and Exchange Commission or its staff upon request.
